Citation Nr: 1755705	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-25 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for torn/sprained ligaments, left knee.

2.  Entitlement to service connection for scar, left knee surgery as secondary to torn/sprained ligaments, left knee.

3.  Entitlement to service connection for right knee trauma as secondary to gunshot wound right foot and torn/sprained ligaments, left knee.

4.  Entitlement to service connection for genital herpes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing is included in the record.  The record in this matter consists entirely of electronic claims files and has been reviewed.   

In the decision below, the Board will dismiss the service connection claims for right knee disability and genital herpes.  The Board will reopen the claim to service connection for left knee disability.  The underlying issue, along with the service connection claim for scar disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal regarding service connection for right knee disability is requested.

2.  On June 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal regarding service connection for genital herpes is requested.

3.  In February 1985, the RO denied a claim to reopen service connection for left knee disability.    

4.  Evidence received since the February 1985 rating decision relates to unestablished facts necessary to substantiate the service connection claim for left knee disability.      


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeal regarding service connection for right knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of the appeal regarding service connection for genital herpes have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The February 1985 rating decision denying service connection for left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2017). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during his June 2017 videoconference hearing, withdrew from appellate consideration the service connection claims for right knee disability and genital herpes.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these issues and each will be dismissed below.  

II.  Claim to Reopen Service Connection

Since August 1971, the Veteran has claimed service connection for left knee disability.  His original claim was denied in a November 1971 rating decision.  A claim to reopen service connection was also denied in a February 1985 rating decision.  The Veteran did not appeal either decision to the Board.  As such, the decisions became final.  38 U.S.C. § 7105.  The evidence of record at the time of the February 1985 rating decision consisted of service treatment records (STRs) showing a left knee disorder upon entrance into service, STRs showing left knee problems throughout the Veteran's active service, and the Veteran's lay assertions regarding the way in which he claims to have injured his knee during service.  Based on this evidence, the claim was denied.       
  
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the March 2010 rating decision on appeal, the RO again denied a claim to reopen service connection for left knee disability.  In that decision, the RO considered the evidence that has been submitted into the record since the February 1985 final rating decision, which consists of:  additional lay assertions from the Veteran - to include his testimony before the Board in June 2017 - in which he describes the ways in which he injured his left knee during service; lay statements received in June 2017 from the Veteran's mother and son, both of whom attest to the Veteran's knee disability since service and his consistent statements regarding how he injured the knee during service; private medical evidence showing left knee surgeries following service; July and October 2010 private opinions from treating orthopedic surgeons who found service and left knee disability related; and a June 2012 VA examination report and opinion, which found current left knee disability likely unrelated to service.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  In particular, the Board finds material the July and October 2010 private letters connecting service and left knee disability.  This evidence is material inasmuch as it, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.      

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Accordingly, the claim for service connection for left knee disability is reopened.  The issue will be addressed further in the remand section of the decision below.  


ORDER

The appeal regarding service connection for right knee disability is dismissed.

The appeal regarding service connection for genital herpes is dismissed.

The application to reopen the claim of service connection for left knee disability is granted.


REMAND

A remand is warranted for additional medical inquiry into the service connection claim for left knee disability.  

The record contains a June 2012 VA opinion addressing this claim.  However, the issue before the Board was not fully addressed in the opinion.  Another examination should be provided to the Veteran therefore.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The service connection claim for a scar on the left knee must also be remanded because it is inextricably intertwined with the service connection claim for left knee disability.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in December 2014.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his left knee disability.  The examiner should review the claims folder, and then respond to the following:

The RO has held that service connection for left knee disability has been unwarranted because the Veteran had a left knee disability prior to service.  At service entrance, the Veteran was noted as having genu valgus in his left knee.  No other knee disorder was noted at service entrance.  Nevertheless, the STRs indicate that the Veteran may have injured his left knee prior to service.  Please answer the following questions:  

(a)  Is it clear and unmistakable (i.e., undebatable) that left knee genu valgus, noted in the Veteran's July 1969 induction report of medical examination, WAS NOT aggravated (i.e., permanently worsened) during service?  In other words, is it clear and unmistakable that the documented increase in left knee disability during service was due to the natural progress of the genu valgus? 

If you find in (a) that genu valgus was not aggravated during service, please explain what led to significant left knee disability during service if genu valgus was not responsible for the complaints and treatment.  In other words, if worsened genu valgus was not the problem throughout service, what was?  Does the evidence indicate that something else happened during service (independent from the genu valgus noted at service entrance) that caused the Veteran significant left knee problems during service?  Or does the evidence indicate that a superimposed left knee disability resulted from, and in addition to, the genu valgus?  

(b)  If you find that, clearly and unmistakably, the genu valgus was not aggravated during service, is it:

(i) Clear and unmistakable that the Veteran had - prior to service - left knee disability more significant than the genu valgus noted at service entrance?  If so, what specific left knee disability did he clearly and unmistakably have prior to service?

(ii) If so, is it also clear and unmistakable that such pre-service left knee disability WAS NOT aggravated (i.e., permanently worsened) during service?  In other words, is it clear and unmistakable that the documented increase in left knee disability during service was due to the natural progress of the disability he clearly and unmistakably entered service with?

In answering (b), please address the evidence found in STRs indicating that the Veteran reported experiencing a motorcycle accident and knee injury prior to service.  But also please note that the July 1969 induction report of medical examination indicated that the Veteran did not have left knee disability on entering service.  The examiner noted genu valgus, but also indicated no disability that might have been associated with a pre-service injury.  Further, a May 1970 report of medical examination similarly indicated the absence of left knee disability.  

(c)  If you find that, clearly and unmistakably, a pre-service disorder was not aggravated during service, is it at least as likely as not (i.e., probability of 50 percent or greater) that current left knee disability is related to the claimed injuries during service?  

In answering (c), please consider and discuss the following: the multiple STRs indicating that the Veteran experienced left knee problems throughout his active service; the Veteran's several lay statements in which he describes the ways in which he injured his left knee during service; the July and October 2010 private medical opinions which relate current knee disability to the reported injuries during service; the finding in July 1969 induction report of medical examination that the Veteran was fit for duty; and the May 1970 report of medical examination which is negative for left knee disability.  Significantly, the Veteran claims to have injured his left knee for the first time during service in June 1970, in the month following the May 1970 report (see June 2017 hearing transcript).      

Please explain in detail any opinion provided.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the October 2016 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012). 




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


